 


 HR 1204 ENR: Aviation Security Stakeholder Participation Act of 2014
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Thirteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and fourteen 
H. R. 1204 
 
AN ACT 
To amend title 49, United States Code, to direct the Assistant Secretary of Homeland Security (Transportation Security Administration) to establish an Aviation Security Advisory Committee, and for other purposes.  
 
 
1.Short titleThis Act may be cited as the Aviation Security Stakeholder Participation Act of 2014.
2.Aviation Security Advisory Committee
(a)In generalSubchapter II of chapter 449 of title 49, United States Code, is amended by adding at the end the following:

44946.Aviation Security Advisory Committee
(a)EstablishmentThe Assistant Secretary shall establish within the Transportation Security Administration an aviation security advisory committee.
(b)Duties
(1)In generalThe Assistant Secretary shall consult the Advisory Committee, as appropriate, on aviation security matters, including on the development, refinement, and implementation of policies, programs, rulemaking, and security directives pertaining to aviation security, while adhering to sensitive security guidelines.
(2)Recommendations
(A)In generalThe Advisory Committee shall develop, at the request of the Assistant Secretary, recommendations for improvements to aviation security.
(B)Recommendations of subcommitteesRecommendations agreed upon by the subcommittees established under this section shall be approved by the Advisory Committee before transmission to the Assistant Secretary.
(3)Periodic reportsThe Advisory Committee shall periodically submit to the Assistant Secretary—
(A)reports on matters identified by the Assistant Secretary; and
(B)reports on other matters identified by a majority of the members of the Advisory Committee.
(4)Annual reportThe Advisory Committee shall submit to the Assistant Secretary an annual report providing information on the activities, findings, and recommendations of the Advisory Committee, including its subcommittees, for the preceding year. Not later than 6 months after the date that the Secretary receives the annual report, the Secretary shall publish a public version describing the Advisory Committee's activities and such related matters as would be informative to the public consistent with the policy of section 552(b) of title 5.
(5)FeedbackNot later than 90 days after receiving recommendations transmitted by the Advisory Committee under paragraph (4), the Assistant Secretary shall respond in writing to the Advisory Committee with feedback on each of the recommendations, an action plan to implement any of the recommendations with which the Assistant Secretary concurs, and a justification for why any of the recommendations have been rejected.
(6)Congressional notificationNot later than 30 days after providing written feedback to the Advisory Committee under paragraph (5), the Assistant Secretary shall notify the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Homeland Security of the House of Representatives on such feedback, and provide a briefing upon request.
(7)Report to CongressPrior to briefing the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Homeland Security of the House of Representatives under paragraph (6), the Assistant Secretary shall submit to such committees a report containing information relating to the recommendations transmitted by the Advisory Committee in accordance with paragraph (4).
(c)Membership
(1)Appointment
(A)In generalNot later than 180 days after the date of enactment of the Aviation Security Stakeholder Participation Act of 2014, the Assistant Secretary shall appoint the members of the Advisory Committee.
(B)CompositionThe membership of the Advisory Committee shall consist of individuals representing not more than 34 member organizations. Each organization shall be represented by 1 individual (or the individual’s designee).
(C)RepresentationThe membership of the Advisory Committee shall include representatives of air carriers, all-cargo air transportation, indirect air carriers, labor organizations representing air carrier employees, labor organizations representing transportation security officers, aircraft manufacturers, airport operators, airport construction and maintenance contractors, labor organizations representing employees of airport construction and maintenance contractors, general aviation, privacy organizations, the travel industry, airport-based businesses (including minority-owned small businesses), businesses that conduct security screening operations at airports, aeronautical repair stations, passenger advocacy groups, the aviation security technology industry (including screening technology and biometrics), victims of terrorist acts against aviation, and law enforcement and security experts.
(2)Term of office
(A)TermsThe term of each member of the Advisory Committee shall be 2 years. A member of the Advisory Committee may be reappointed.
(B)RemovalThe Assistant Secretary may review the participation of a member of the Advisory Committee and remove such member for cause at any time.
(3)Prohibition on compensationThe members of the Advisory Committee shall not receive pay, allowances, or benefits from the Government by reason of their service on the Advisory Committee.
(4)Meetings
(A)In generalThe Assistant Secretary shall require the Advisory Committee to meet at least semiannually and may convene additional meetings as necessary.
(B)Public meetingsAt least 1 of the meetings described in subparagraph (A) shall be open to the public.
(C)AttendanceThe Advisory Committee shall maintain a record of the persons present at each meeting.
(5)Member access to sensitive security informationNot later than 60 days after the date of a member’s appointment, the Assistant Secretary shall determine if there is cause for the member to be restricted from possessing sensitive security information. Without such cause, and upon the member voluntarily signing a non-disclosure agreement, the member may be granted access to sensitive security information that is relevant to the member's advisory duties. The member shall protect the sensitive security information in accordance with part 1520 of title 49, Code of Federal Regulations.
(6)ChairpersonA stakeholder representative on the Advisory Committee who is elected by the appointed membership of the Advisory Committee shall chair the Advisory Committee.
(d)Subcommittees
(1)MembershipThe Advisory Committee chairperson, in coordination with the Assistant Secretary, may establish within the Advisory Committee any subcommittee that the Assistant Secretary and Advisory Committee determine to be necessary. The Assistant Secretary and the Advisory Committee shall create subcommittees to address aviation security issues, including the following:
(A)Air cargo securityThe implementation of the air cargo security programs established by the Transportation Security Administration to screen air cargo on passenger aircraft and all-cargo aircraft in accordance with established cargo screening mandates.
(B)General aviationGeneral aviation facilities, general aviation aircraft, and helicopter operations at general aviation and commercial service airports.
(C)Perimeter and access controlRecommendations on airport perimeter security, exit lane security and technology at commercial service airports, and access control issues.
(D)Security technologySecurity technology standards and requirements, including their harmonization internationally, technology to screen passengers, passenger baggage, carry-on baggage, and cargo, and biometric technology.
(2)Risk-based securityAll subcommittees established by the Advisory Committee chairperson in coordination with the Assistant Secretary shall consider risk-based security approaches in the performance of their functions that weigh the optimum balance of costs and benefits in transportation security, including for passenger screening, baggage screening, air cargo security policies, and general aviation security matters.
(3)Meetings and reportingEach subcommittee shall meet at least quarterly and submit to the Advisory Committee for inclusion in the annual report required under subsection (b)(4) information, including recommendations, regarding issues within the subcommittee.
(4)Subcommittee chairsEach subcommittee shall be co-chaired by a Government official and an industry official.
(e)Subject matter expertsEach subcommittee under this section shall include subject matter experts with relevant expertise who are appointed by the respective subcommittee chairpersons.
(f)Nonapplicability of FACAThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Advisory Committee and its subcommittees.
(g)DefinitionsIn this section:
(1)Advisory CommitteeThe term Advisory Committee means the aviation security advisory committee established under subsection (a).
(2)Assistant SecretaryThe term Assistant Secretary means the Assistant Secretary of Homeland Security (Transportation Security Administration).
(3)Perimeter security
(A)In generalThe term perimeter security means procedures or systems to monitor, secure, and prevent unauthorized access to an airport, including its airfield and terminal.
(B)InclusionsThe term perimeter security includes the fence area surrounding an airport, access gates, and access controls..
(b)Clerical amendmentThe analysis for subchapter II of chapter 449 of title 49, United States Code, is amended by adding at the end the following new item:


44946. Aviation Security Advisory Committee.. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
